DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 02, 2021 has been entered. Claims 1, 3-6, 8-10, 12, 14-15, 18 and 20-26 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: intermediate component is disposed between the upper cap and the lower cap, it is unclear how the upper cap and lower cap are then attached, for the purpose of prosecution it is assumed that they are attached with help of the intermediate component of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3-4, 6, 8, 10, 12, 14-15, 18, 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omtveit et al. (US 2008/0319278 A1) (hereinafter – Omtveit).

Regarding claim 1, Omtveit discloses A medical device for detecting at least one analyte in a body fluid, the medical device comprising (Abstract and entire document):
at least one analyte sensor having an insertable portion adapted for at least partially being inserted into a body tissue of a user (Para. [0073], “Such sensors may measure one or more of the partial pressure of carbon dioxide, the partial pressure of oxygen, temperature, pH or glucose concentration, for example. “ And Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”),
at least one insertion cannula (Para. [0120], “insertion needle 74”),
wherein the analyte sensor at least partially is placed inside the insertion cannula (Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”);
at least one housing, wherein the housing comprises at least one sensor compartment (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52. In the centre of the plastic housing 76 is defined a hole through which the insertion needle 74 passes. Above the hole in the plastic housing 76 a metal guide 78 in the form of a disc with a central hole ,
wherein the sensor compartment forms a sealed compartment receiving at least the insertable portion of the analyte sensor (As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.”), 
wherein the sealed compartment comprises an intermediate component, at least one upper cap detachably attached to the intermediate component, and at least one lower cap detachably attached to the intermediate component, the intermediate component being disposed in between and sealed with each of the at least one upper cap and the at least one lower cap, the at least one upper cap and the at least one lower cap each forming at least a portion of the sealed compartment, whereby removal of either the lower cap or the upper cap opens the sealed compartment (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”. As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous 
wherein the lower cap is configured for detachment from the intermediate component before insertion, thereby opening the insertable portion for insertion (As shown in FIGS. 11-15 and Para. [0120], “With the protective tube 72 removed, the insertion needle 74 can be driven through a patient's skin by the application of manual pressure to the finger grip 60.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”),
wherein the insertion cannula is attached to the upper cap (As shown in FIGS. 11-15 and Para. [0121], “As shown in FIG. 13, the U-section insertion needle 74 is moulded into the finger grip 60.”),
wherein the upper cap is configured for detachment after insertion, thereby removing the insertion cannula (As shown in FIGS. 11-15 and Para. [0120], “With the protective tube 72 removed, the insertion needle 74 can be driven through a patient's skin by the application of manual pressure to the finger grip 60. The insertion needle 74 can then be removed from the sensor device 50 leaving the sensor unit 1 located in the patient's muscle in the general configuration shown in FIG. 14.”);
and at least one electronics unit (Para. [0094], “In accordance with the invention, a pCO.sub.2 sensing system comprises a sensor device 50, an electronic surface unit 2, and a monitor unit 3, as shown in FIG. 1.”),
wherein the analyte sensor is operably connected to the electronics unit (Para. [0099], “As shown most clearly in FIG. 7, electrical connections 64 from the pulse oxymetry sensors 54 and from the sensor unit 1 run longitudinally along the adhesive strip 52 for connection to the electronic surface unit 2.”),
wherein the electronics unit comprises at least one interconnect device with at least one electronic component attached thereto (FIG. 7 and Para. [0099], “The device 50 comprises a self-adhesive strip 52 onto which are mounted two reflection pulse oxymetry sensors 54 and a sensor unit 1”).
Regarding claim 3, Omtveit discloses The medical device according to claim 1, wherein the interconnect device comprises an upper side and a lower side (As shown in FIGS. 7-12),
wherein the lower side comprises at least one adhesive element for attachment of the interconnect device to a skin of the user (Para. [0098], “The sensor unit 1 is held in position in the muscle by the adhesive strip 52 adhering to the patient's skin. At the same time, the adhesion of the adhesive strip 52 to the skin brings the pulse oxymetry sensors 54 into their position of use against the patient's skin.”).
Regarding claim 4, Omtveit discloses The medical device according to claim 1, wherein the interconnect device comprises a first portion having the electronic component attached thereto (FIG. 7 and Para. [0099], “The device 50 comprises a self-adhesive strip 52 onto which are mounted two reflection pulse oxymetry sensors 54 and a sensor unit 1”),
and a second portion having an electrical energy reservoir attached thereto (Para. [0123], “The electronic unit 2 is powered by a rechargeable and changeable standard type battery 14.”).
Regarding claim 6, Omtveit discloses The medical device according to claim 1, wherein the interconnect device has an opening (As shown in FIG. 13),
wherein the housing fully or partially penetrates the interconnect device through the opening (As shown in FIG. 13).
Regarding claim 8, Omtveit discloses The medical device according to claim 1, wherein the intermediate component comprises at least one sealed opening, wherein the analyte sensor passes through the sealed opening (Para. [0121], “The holes through the metal guide 78 and the plastic housing 76 are closed by a silicone membrane 80 provided over the metal guide and through which the insertion needle 74 passes. The silicone membrane 80 elastically deforms to seal the holes when the insertion needle 74 is removed.” And para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”).
Regarding claim 10, Omtveit discloses The medical device according to claim 1, wherein the interconnect device is connected to the intermediate component (FIGS. 11-13 and Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52. In the centre of the plastic housing 76 is defined a hole through which the insertion needle 74 passes. Above the hole in the plastic housing 76 a metal guide 78 in the form of a disc with a central hole for the insertion needle 74 is bonded to the plastic housing 76. The central hole in the metal guide 78 has a U-shape corresponding to the cross-section of the insertion needle 74 and acts to hold the needle 74 in position so that it cannot rotate and cause damage to the cable connections 6 to the sensor unit 1. The cable connections 6 from the sensor unit 1 pass from the insertion needle 74 between the metal guide 78 and the plastic housing 76 and are surrounded by a protective sheath 62 which is glued to the metal guide 78. The holes through the metal guide 78 and the plastic housing 76 are closed by a silicone .
Regarding claim 12, Omtveit discloses A method for assembling a medical device according to claim 1, wherein the method comprises (Abstract and entire document):
a) providing at least one part of the housing, the at least one part of the housing comprising the sensor compartment with the detachable upper cap, the detachable lower cap and the intermediate component (As shown in FIGS. 11-15 and Para. [0120], “With the protective tube 72 removed, the insertion needle 74 can be driven through a patient's skin by the application of manual pressure to the finger grip 60.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”);
b) placing the analyte sensor at least partially into the sensor compartment, wherein the analyte sensor and the at least one part of the housing provided in step a) form an intermediate product (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”. As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.” Removal of upper cap also opens the sealed compartment, see para. ;
c) sterilizing the intermediate product (As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.”); and 
d) connecting the electronics unit to the intermediate product (Para. [0094], “In accordance with the invention, a pCO.sub.2 sensing system comprises a sensor device 50, an electronic surface unit 2, and a monitor unit 3, as shown in FIG. 1.”).
Regarding claim 14, Omtveit discloses The method according to the preceding claim 12, the method further comprising at least one step of sterilizing the electronics unit, wherein the step of sterilizing the electronics unit comprises a gas sterilization (Para. [0066], “Preferably the material should be capable of withstanding conditions normally used in sterilisation, e.g. radiation sterilization (for example using gamma radiation) or thermal sterilization (for example using temperatures of about 121.degree. C. as used in autoclave sterilisation). In the case of thermal sterilization, the liquid will generally be sterile filled into the sensor after sterilization. The walls of the chamber and the membrane may be of the same material, e.g. Teflon.RTM., machined to have self-supporting walls and a thinner gas-permeable membrane.” It isn’t fully clear how the device is sterilized but gas sterilization is well known in the art.).
Regarding claim 15, Omtveit discloses A method of using the medical device according to claim 1 referring to a medical device, the method comprising (Abstract and entire document):
a. providing the medical device (Abstract and entire document);
b. removing the detachable lower cap (Para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to ;
c. inserting the analyte sensor into the body tissue (Para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”); and
d. removing the detachable upper cap, thereby removing the insertion cannula from the medical device (Para. [0120], “The insertion needle 74 can then be removed from the sensor device 50 leaving the sensor unit 1 located in the patient's muscle in the general configuration shown in FIG. 14. The U-shape of the insertion needle 74 allows the needle to be disengaged from the cable connections 6 to the sensor unit 1 as it is withdrawn.”).
Regarding claim 18, Omtveit discloses The medical device of claim 1 in which the upper cap and the lower cap are detachably attached to one another (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”. As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.” Removal of upper cap also opens the sealed compartment, see para. [0121], “The silicone membrane 80 elastically deforms to seal the holes when the insertion needle 74 is removed.”).
Regarding claim 20, Omtveit discloses The medical device of claim 1 in which the upper cap and the lower cap are detachably connected to the intermediate component on opposing sides of the intermediate component (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”. As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.” Removal of upper cap also opens the sealed compartment, see para. [0121], “The silicone membrane 80 elastically deforms to seal the holes when the insertion needle 74 is removed.”).
Regarding claim 22, Omtveit discloses A medical device for detecting at least one analyte in a body fluid, the medical device comprising (Abstract and entire document):
an analyte sensor having an insertable portion adapted for at least partially being inserted into a body tissue of a user (Para. [0073], “Such sensors may measure one or more of the partial pressure of carbon dioxide, the partial pressure of oxygen, temperature, pH or glucose concentration, for example. “ And Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”);
an insertion cannula (Para. [0120], “insertion needle 74”),
wherein the analyte sensor at least partially is placed inside the insertion cannula (Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”);
 an intermediate component (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”.);
an electronics unit mounted to the intermediate component (Para. [0094], “In accordance with the invention, a pCO.sub.2 sensing system comprises a sensor device 50, an electronic surface unit 2, and a monitor unit 3, as shown in FIG. 1.”),
the analyte sensor being operably connected to the electronics unit (Para. [0099], “As shown most clearly in FIG. 7, electrical connections 64 from the pulse oxymetry sensors 54 and from the sensor unit 1 run longitudinally along the adhesive strip 52 for connection to the electronic surface unit 2.”),
an upper cap detachably attached to the intermediate component (Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”);
a lower cap detachably attached to the intermediate component (Para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”); and
the intermediate component, the upper cap and the lower cap together forming a sealed compartment receiving at least the insertable portion of the analyte sensor, whereby removal of either the lower cap or the upper cap opens the sealed compartment (Para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52.” Intermediate component is interpreted as the housing 76 and the “orifice”. As shown in FIGS. 11-15 and Para. [0119] - [0120], “finger grip 60” = detachable upper cap; and “The sensor device 50 is provided packaged with the sensor unit 1 in a sterile water-filled tube 72 filled with a sterile aqueous isotonic solution of propylene glycol to prevent any damage, contamination or evaporation.” See also para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.” Removal of upper cap also opens the sealed compartment, see para. [0121], “The silicone membrane 80 elastically deforms to seal the holes when the insertion needle 74 is removed.”),
wherein the lower cap is configured for detachment from the intermediate component before insertion of the analyte sensor, thereby opening the insertable portion for insertion (Para. [0122], “As shown in FIG. 13, a beaded rim 82 of the cover tube 72 snap fits into a corresponding recess in the plastic housing 76 to seal the tube 72 to the sensor device 50. The tube 72 is removed from the sensor device 50 to expose the insertion needle 74 when the sensor unit 1 is to be inserted in the patient's muscle.”),
wherein the insertion cannula is attached to the upper cap, wherein the upper cap is configured for detachment from the intermediate component after insertion, thereby removing the insertion cannula (Para. [0120], “The sensor device 50 includes a U-section insertion needle 74 provided with a finger grip 60. In the packaged sensor device 50, the sensor unit 1 and the associated cable connections are received in the U-shaped channel in the insertion needle 74.”).
Regarding claim 23, Omtveit discloses The medical device of claim 22 wherein the electronics unit comprises at least one interconnect device with at least one electronic component attached thereto (FIG. 14 and para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52. In the centre of the plastic housing 76 is defined a hole through which the insertion needle 74 passes.”).
Regarding claim 24, Omtveit discloses The medical device of claim 23 in which the interconnect device is connected to the intermediate component (FIG. 14 and para. [0121], “The sensor device 50 is provided with a plastic housing 76 which is located over and engages with an orifice defined in the self-adhesive strip 52. The plastic housing 76 is bonded to the self-adhesive strip 52. In the centre of the plastic housing 76 is defined a hole through which the insertion needle 74 passes.”).
Regarding claim 25, Omtveit discloses The medical device of claim 23 in which the intermediate component is configured to remain on the skin of a user after detaching the lower and upper caps (FIG. 14 and para. [0120], “With the protective tube 72 removed, the insertion needle 74 can be driven through a patient's skin by the application of manual pressure to the finger grip 60. The insertion needle 74 can then be removed from the sensor device 50 leaving the sensor unit 1 located in the patient's muscle in the general configuration shown in FIG. 14.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Omtveit et al. (US 2008/0319278 A1) (hereinafter – Omtveit) in view of Little et al. (US 2013/0313130 A1) (hereinafter – Little).

Regarding claim 5, Omtveit discloses The medical device according to claim 4, Omtveit fails to disclose wherein the first portion and the second portion are foldable.
However, in the same field of endeavor, Little teaches wherein the first portion and the second portion are foldable (Para. [0007], “An illustrative embodiment of the invention is an analyte sensor apparatus comprising a base substrate comprising planar sheet of a flexible material adapted to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Omtveit to include a foldable first and second portion as taught by Little in order to optimize sensing arrangements (Abstract, “Embodiments of the invention provide analyte sensors having foldable substrates adapted to produce optimized configurations of electrode elements as well as methods for making and using such sensors.”).
Regarding claim 9, Omtveit discloses The medical device according to claim 1, Omtveit failst to disclose wherein the intermediate component is fully or partially made of a deformable material.
However, in the same field of endeavor, Little teaches wherein the intermediate component is fully or partially made of a deformable material (Para. [0007], “An illustrative embodiment of the invention is an analyte sensor apparatus comprising a base substrate comprising planar sheet of a flexible material adapted to transition from a first configuration to a second configuration when the base substrate is folded to form a fixed bend.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Omtveit to include a deformable material as taught by Little in order to optimize sensing arrangements (Abstract, “Embodiments of the invention provide analyte sensors having foldable substrates adapted to produce optimized configurations of electrode elements as well as methods for making and using such sensors.”).

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Omtveit et al. (US 2008/0319278 A1) (hereinafter – Omtveit) in view of Eilerson et al. (US 2008/0255440 A1) (hereinafter – Eilersen).

Regarding claim 21, Omtveit discloses The medical device of claim 1 Omtveit fails to disclose in which the intermediate component comprises a sealing ring sealing a connection between the upper cap and the lower cap.
However, in the same field of endeavor, Eilersen teaches an o-ring to seal the outer tube to the piston, which provides a seal between the interconnect device/electronics unit and the housing (Para. [0052], “By this embodiment the shielding consists of a tube 60 being at the bottom closed by means of a tear-off label 61 and at the top being able to receive a piston 62 provided with O-rings, whereby it ensures sealing in a micro-organism-impermeable manner to the interior side of the tube 60, while simultaneously the piston 62 is displaceable within the tube 60.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Omtveit to include an o-ring between the upper cap and lower cap as taught by Eilersen in order to ensure sealing and keep out micro-organisms (Para. [0052], “By this embodiment the shielding consists of a tube 60 being at the bottom closed by means of a tear-off label 61 and at the top being able to receive a piston 62 provided with O-rings, whereby it ensures sealing in a micro-organism-impermeable manner to the interior side of the tube 60, while simultaneously the piston 62 is displaceable within the tube 60.”).
Regarding claim 26, Omtveit discloses The medical device of claim 23 Omtveit further discloses in which each of the lower cap is connected to the intermediate component by at least one predetermined breaking point.
Omtveit failst to disclose upper cap is connected to the intermediate component by at least one predetermined breaking point.
However, in the same field of endeavor, Eilersen teaches upper cap is connected to the intermediate component by at least one predetermined breaking point (FIG. 5 and para. [0050], “The embodiment shown in FIG. 5 is particularly user-friendly since, preferably, the first step is to couple the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Omtveit to include an upper cap with a breaking point as taught by Eilersen in order to provide double sealing against micro-organisms. (Para. [0049], “The collar 52 is also provided with a slit 59 which is just as long as and flush with the slit 58, said slits adjoins the electric coupling area 53 in such a manner that it does not allow passage of micro-organisms, and thereby results in a double-sealing against micro-organisms.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 12, 14-15 and 18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Arguments directed towards Eilersen, a new rejection has been made based on claim amendments. Specifically regarding the rejection of claim 21, Eilersen teaches the use of o-rings for seals in FIG. 6, which appear to seal the interconnect device/electronics unit. It is unclear from the description that the o-rings are used to seal the upper and lower cap together. However, a person having ordinary skill in the art would understand that o-rings can be used to further seal a device, and since the intermediate component is used as a seal, an o-ring on the intermediate component would help to further seal the device.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791